 1   SHOOK HARDY & BACON L.L.P.
     AMIR NASSIHI (SBN 235936)
 2   anassihi@shb.com
     One Montgomery, Suite 2700
 3   San Francisco, CA 94104
     Telephone: 415.544.1900
 4   Facsimile: 415.391.0281
 5   SHOOK HARDY & BACON L.L.P.
     STEVEN D. SODEN (pro hac vice to be filed)
 6   ssoden@shb.com
     2555 Grand Boulevard
 7   Kansas City, MO 64108
     Telephone: 816.474.6550
 8   Facsimile: 816.421.5547
 9   Attorneys for Defendant
     DIAMOND PET FOODS
10

11
                                 UNITED STATES DISTRICT COURT
12
                                 EASTERN DISTRICT OF CALIFORNIA
13
      MARTIN E. GROSSMAN, and RICHARD               Case No.: 2:18-cv-02344-JAM-AC
14    DAVID CLASSICK, JR. Individually and on
      Behalf of All Others Similarly Situated,      STIPULATION AND ORDER TO FILE
15                                                  SECOND AMENDED COMPLAINT AND
                   Plaintiffs,                      SET MOTION TO DISMISS BRIEFING
16                                                  SCHEDULE
      v.
17
      SCHELL & KAMPETER, INC. d/b/a
18    DIAMOND PET FOODS, and DIAMOND
      PET FOODS INC.,
19
                   Defendants.
20

21

22

23

24

25

26

27

28

                            STIPULATION RE AMENDED COMPLAINT AND MOTION TO DISMISS BRIEFING
     417772 v1
                                                                 CASE NO. 2:18-cv-02344-JAM-AC
 1          Plaintiffs MARTIN E. GROSSMAN, and RICHARD DAVID CLASSICK, JR. (“Plaintiffs”)

 2   and Defendant SCHELL & KAMPETER, INC. d/b/a DIAMOND PET FOODS (also improperly

 3   named as Diamond Pet Foods Inc.) (“Defendant”), collectively referred to as the “Parties,” by and

 4   through their respective counsel, hereby stipulate as follows:

 5          1.      On August 28, 2018, Plaintiff Martin E. Grossman filed his Class Action Complaint

 6   in federal court against Defendant that included a claim for violations of the CLRA and requested

 7   injunctive and equitable relief pursuant to the CLRA. (ECF No. 1)

 8          2.      On September 5, 2018, Plaintiff filed an amended complaint, adding Richard David

 9   Classick, Jr. as a named Plaintiff. (ECF No. 4)

10          3.      Defendant’s current deadline to respond to Plaintiffs’ Amended Complaint is October

11   18, 2018. (ECF No. 6)

12          4.      On September 18, 2018, Plaintiffs provided notice to defendant of alleged violations

13   of California’s Consumers Legal Remedies Act (“CLRA”) and requested relief within 30 days of

14   receipt, or Plaintiffs would subsequently request damages pursuant to the CLRA;

15          5.      Plaintiffs anticipate seeking to further amend the complaint to add a claim for damages

16   under the CLRA after the expiration of the 30-day notice period.

17          6.      Counsel for the Parties conferred, and Defendant does not oppose the filing of

18   Plaintiffs’ Second Amended Complaint, without waiver of any and all objections Defendant may

19   have to the CLRA letter, including to the timeliness of the CLRA letter;

20          7.      The Parties further conferred regarding a briefing schedule for Defendant’s

21   anticipated motion to dismiss Plaintiffs’ Second Amended Complaint. NOW, THEREFORE, the

22   Parties hereby agree and STIPULATE as follows:

23                  a.       Plaintiffs shall file and serve their Second Amended Complaint on or before

24                           October 19, 2018;

25                  b.       Defendant shall file and serve its Motion to Dismiss Plaintiffs’ Second

26                           Amended Complaint on or before November 20, 2018;

27

28
                                                       2
                               STIPULATION RE AMENDED COMPLAINT AND MOTION TO DISMISS BRIEFING
                                                                    CASE NO. 2:18-cv-02344-JAM-AC
 1                  c.     Plaintiffs shall file and serve their opposition to Defendants’ Motion to

 2                         Dismiss on or before December 20, 2018;

 3                  d.     Defendant shall file and serve a reply in support of its Motion to Dismiss on

 4                         or before January 16, 2019; and

 5                  e.     Defendant’s Motion to Dismiss shall be set for hearing on Tuesday, February

 6                         5, 2019 at 1:30 p.m.

 7          IT IS SO STIPULATED.

 8   Dated: October 11, 2018                          Lockridge Grindal Nauen P.L.L.P.

 9
                                                      /s/ Rebecca A. Peterson [as authorized on 10/11/18]
10                                                    REBECCA A. PETERSON
11                                                    Attorneys for Plaintiffs
                                                      Martin Grossman and Richards David Classick, Jr.
12

13
     Dated: October 11, 2018                          Shook, Hardy & Bacon L.L.P.
14

15                                                    /s/ Amir Nassihi
                                                      AMIR NASSIHI
16
                                                      Attorneys for Defendant
17                                                    Diamond Pet Foods
18

19                                  ATTESTATION OF SIGNATURE
20
            Pursuant to Civil L.R. 131(e), the undersigned hereby attests that concurrence in the filing
21
     of this document has been obtained from all signatories hereto.
22

23
     Dated: October 11, 2018
24                                                    /s/ Amir Nassihi
                                                      Amir Nassihi
25

26

27

28
                                                     3
                             STIPULATION RE AMENDED COMPLAINT AND MOTION TO DISMISS BRIEFING
                                                                  CASE NO. 2:18-cv-02344-JAM-AC
                                              ORDER
 1
           The parties’ above-referenced stipulation is hereby GRANTED.
 2
     IT IS SO ORDERED.
 3

 4   Dated: 10/11/2018                        /s/ John A. Mendez_______________
                                              HONORABLE JOHN A. MENDEZ
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
                           STIPULATION RE AMENDED COMPLAINT AND MOTION TO DISMISS BRIEFING
                                                                CASE NO. 2:18-cv-02344-JAM-AC
